Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 23, 2020

The Court of Appeals hereby passes the following order:

A21A0123. TRENICE RHYMER-MAYO v. TERRENCE HERRINGTON.

      Trenise Rhymer-Mayo filed this direct appeal from the trial court’s order
awarding attorney fees. Rhymer-Mayo initiated the action in the trial court by filing
a petition for a stalking protective order against her ex-husband, Terrence Herrington.
Rhymer-Mayo later voluntarily dismissed the action, and the trial court ordered her
to pay $2,000 in attorney fees. The trial court’s order, however, is not subject to direct
appeal.
      Pursuant to OCGA § 5-6-35 (a) (2), a party must follow the discretionary
appeal procedures to obtain review in a domestic relations case, including those that
involve family violence. See Schmidt v. Schmidt, 270 Ga. 461 (1) (510 SE2d 810)
(1999). “[T]he term ‘family violence’ means . . . acts between past or present spouses,
persons who are parents of the same child, parents and children, stepparents and
stepchildren, foster parents and foster children, or other persons living or formerly
living in the same household[.]” OCGA § 19-13-1. “Compliance with the
discretionary appeals procedure is jurisdictional.” Smoak v. Dept. of Human
Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996).
      Although Rhymer-Mayo filled out a pre-printed petition seeking relief from
stalking, “there is no magic in nomenclature [and a] document is to be construed by
its substance or function, rather than by its name.” Giles v. State, 257 Ga. App. 65,
69 (2) (570 SE2d 375) (2002). Because this case involves allegations of violence
between former spouses, it falls within the scope of OCGA § 5-6-35 (a) (2). Rhymer-
Mayo’s failure to follow the discretionary appeal procedures deprives us of
jurisdiction to consider this appeal, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 09/23/2020
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.